

117 S1973 IS: Filthy Fifty Act
U.S. Senate
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1973IN THE SENATE OF THE UNITED STATESJune 8, 2021Mrs. Gillibrand (for herself, Mr. Padilla, Mr. Durbin, Ms. Warren, Mr. Markey, Mrs. Feinstein, Mr. Schumer, Mr. Booker, Mrs. Shaheen, Ms. Stabenow, Mr. Van Hollen, Ms. Hassan, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to conduct testing, removal, and remediation of perfluoroalkyl substances and polyfluoroalkyl substances at all military installations, formerly used defense sites, and State-owned facilities of the National Guard in the United States.1.Short titleThis Act may be cited as the Filthy Fifty Act.2.Testing, removal, and remediation by Department of Defense of perfluoroalkyl substances and polyfluoroalkyl substances(a)TestingNot later than two years after the date of the enactment of this Act, the Secretary of Defense shall complete testing for PFAS at all military installations, formerly used defense sites, and State-owned facilities of the National Guard in the United States.(b)RemovalNot later than 60 days following the detection of PFAS at a military installation, formerly used defense site, or State-owned facility of the National Guard in the United States, the Secretary shall take removal actions to ensure that all individuals served by a drinking water source contaminated by PFAS from the installation, site, or facility have access to drinking water that meets the applicable standard under subsection (d), regardless of whether the Secretary is the drinking water purveyor.(c)RemediationNot later than ten years after the date of the enactment of this Act, the Secretary shall complete all physical construction required for the remediation of PFAS at all military installations, formerly used defense sites, and State-owned facilities of the National Guard in the United States.(d)Standards for removal or remedial actions with respect to PFAS contaminationIn conducting removal or remedial actions under this section, the Secretary of Defense shall ensure that such actions result in a level that meets or exceeds the most stringent of the following standards for PFAS in any environmental media:(1)An enforceable State standard, in effect in that State, for drinking, surface, or ground water, or soil.(2)An enforceable Federal standard for drinking, surface, or ground water, or soil.(3)A health advisory under section 1412(b)(1)(F) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(1)(F)).(e)DefinitionsIn this section:(1)Formerly used defense siteThe term formerly used defense site means any site formerly used by the Department of Defense or National Guard eligible for environmental restoration by the Secretary of Defense funded under the Environmental Restoration Account, Formerly Used Defense Sites account established under section 2703(a)(5) of title 10, United States Code. (2)Perfluoroalkyl substanceThe term perfluoroalkyl substance means a man-made chemical of which all of the carbon atoms are fully fluorinated carbon atoms. (3)PFASThe term PFAS means a perfluoroalkyl substance or a polyfluoroalkyl substance.(4)Polyfluoroalkyl substanceThe term polyfluoroalkyl substance means a man-made chemical containing a mix of fully fluorinated carbon atoms, partially fluorinated carbon atoms, and nonfluorinated carbon atoms.(5)Military installationThe term military installation has the meaning given that term in section 2801(c)(4) of title 10, United States Code. 3.Status of remediation of perfluoroalkyl substances and polyfluoroalkyl substances at certain priority locations(a)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report identifying the status of efforts to remediate perfluoroalkyl substances and polyfluoroalkyl substances at the following sites:(1)England Air Force Base, Louisiana.(2)Naval Air Weapons Station China Lake, California.(3)Patrick Air Force Base, Florida.(4)Myrtle Beach Air Force Base, South Carolina.(5)Langley Air Force Base, Virginia.(6)Naval Air Station Jacksonville, Florida.(7)Niagara Falls Air Reserve Station, New York.(8)Grand Prairie Armed Forces Reserve Complex, Texas.(9)Altus Air Force Base, Oklahoma.(10)Charleston Air Force Base, South Carolina.(11)Barksdale Air Force Base, Louisiana.(12)Plattsburgh Air Force Base, New York.(13)Tyndall Air Force Base, Florida.(14)Sheppard Air Force Base, Texas.(15)Columbus Air Force Base, Mississippi.(16)Chanute Air Force Base, Illinois.(17)Marine Corps Air Station Tustin, California.(18)Travis Air Force Base, California.(19)Ellsworth Air Force Base, South Dakota.(20)Minot Air Force Base, North Dakota.(21)Westover Air Reserve Base, Massachusetts.(22)Eaker Air Force Base, Arkansas.(23)Naval Air Station Alameda, California.(24)Eielson Air Force Base, Alaska.(25)Horsham Air Guard Station, Pennsylvania.(26)Vance Air Force Base, Oklahoma.(27)Dover Air Force Base, Delaware.(28)Edwards Air Force Base, California.(29)Robins Air Force Base, Georgia.(30)Joint Base McGuire-Dix-Lakehurst, New Jersey.(31)Galena Air Force Base, Alaska.(32)Naval Research Laboratory Chesapeake Bay Detachment, Maryland.(33)Buckley Air Force Base, Colorado.(34)Arnold Air Force Base, Tennessee.(35)Tinker Air Force Base, Oklahoma.(36)Fairchild Air Force Base, Washington.(37)Vandenberg Air Force Base, California.(38)Hancock Field Air National Guard Base, New York.(39)F.E. Warren Air Force Base, Wyoming.(40)Nevada Air National Guard Base - Reno, Nevada.(41)K.I. Sawyer Air Force Base, Michigan.(42)Pease Air Force Base, New Hampshire.(43)Whiteman Air Force Base, Missouri.(44)Wurtsmith Air Force Base, Michigan.(45)Shepherd Field Air National Guard Base, West Virginia.(46)Naval Air Station Whidbey Island - Ault Field, Washington.(47)Rosecrans Air National Guard Base, Missouri.(48)Joint Base Andrews, Maryland.(49)Iowa Air National Guard Base - Des Moines, Iowa.(50)Stewart Air National Guard Base, New York.(b)Completion of constructionNot later than five years after the date of the enactment of this Act, the Secretary shall complete all physical construction required for the remediation of perfluoroalkyl substances and polyfluoroalkyl substances at the sites specified in subsection (a). (c)DefinitionsIn this section:(1)Perfluoroalkyl substanceThe term perfluoroalkyl substance means a man-made chemical of which all of the carbon atoms are fully fluorinated carbon atoms. (2)Polyfluoroalkyl substanceThe term polyfluoroalkyl substance means a man-made chemical containing a mix of fully fluorinated carbon atoms, partially fluorinated carbon atoms, and nonfluorinated carbon atoms.